ORDER

PER CURIAM.
Pies Hedrick appeals an award of the Labor and Industrial Relations Commission granting him permanent partial disability compensation from the Treasurer of the State of Missouri as Custodian of the Second Injury Fund. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the award of the Commission pursuant to Rule 84.14(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.